Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on September 11, 2020.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha et al (U.S. Pub. No. 2012/0311035).

With respect to claims 1, 17 and 19, Guha et al teaches 
 receiving, from a client system, a request to access a first record in a plurality of records, wherein the first record describes a first set of attributes of a first entity ([0065] FIG. 12, [0001] attribute-based matching, where a first user is desirably matched with a second user or the first user is desirably provided with content based at least in part upon the matching of an attribute assigned to the first user. in attribute-based matching, there exists one or more attributes assigned to an entity (a user), and the goal is to find pairs or groups of entities that share the attributes.  [0026] the attribute matching system 102 comprises a matcher component 108 that has access to a first data store 110. The first data store 110 comprises a first data set 112. The attribute matching system 102 additionally comprises a combiner component 114 that has access to a second data store 116 that comprises a second data set 118); 
determining the first record is linked to a globally unique entity identifier ([0005] attribute-based matching that performs the matching to learn of a link between an entity and an attribute); 
identifying one or more second records linked to the unique entity identifier, wherein the one or more second records describe one or more second sets of attributes of the first entity ([0028] second data set 118 in the second data store 116 can retain linkages between anonymized user identities and obscured attributes. Therefore, the second data set 118 includes information that anonymously identifies a user, an obscured attribute, and a linkage that indicates that the obscured attribute belongs to the anonymized use); 
generating a fused record comprising descriptions of attributes of the first entity from the first set and second sets of attributes, wherein the fused record is generated by deduping the plurality of records to associate the first record and the one or more second record with the unique entity identifier and compiling the first set and one or more second sets of attributes ([0067] With reference now to FIG. 12, an exemplary methodology 1200 that facilitates performing an attribute-based match without learning attributes of users when performing the match is illustrated. The methodology 1200 starts at 1202, and at 1204 a request is received to match one of a first entity with a second entity or the second entity with content based upon an attribute of the second entity (attribute of the first entity). [0068] At 1206, a match of the first entity with the second entity or the second entity with the content is performed without learning that the second entity has the attribute. Thus, the attribute matching system is untrusted and does not learn mappings between user identities and attributes when performing attribute-based matchings. At 1208, a notification is transmitted to the at least one of the first entity or the second entity to indicate that the first entity is matched with the second entity or that the second entity is to receive the content. The methodology 1200 completes at 1210); and 
sending, to the client system, responsive to the request to access the first record, instructions for presenting the fused record ([0068] At 1206, a match of the first entity with the second entity or the second entity with the content is performed without learning that the second entity has the attribute. Thus, the attribute matching system is untrusted and does not learn mappings between user identities and attributes when performing attribute-based matchings. At 1208, a notification is transmitted to the at least one of the first entity or the second entity to indicate that the first entity is matched with the second entity or that the second entity is to receive the content).
 
With respect to claims 2, 18 and 20, Guha et al teaches computing a semantic weight for each set of attributes of the first entity; and sorting each set of attributes in the order of corresponding semantic weights ([0001] nature of the attributes (e.g., opaque strings versus semantically meaningful attributes).
 
With respect to claim 3, Guha et al teaches each record of the plurality of records is generated based on information associated with an entity presented around an occurrence of the entity on the collected data from a data source when the occurrence of the entity is detected by a data-analyzing module ([0005] attribute-based matching that performs the matching to learn of a link between an entity and an attribute).

With respect to claim 4, Guha et al teaches data-analyzing module extracts the information associated with the entity by parsing and analyzing text and multimedia data around the occurrence of the entity ([0005] attribute-based matching that performs the matching to learn of a link between an entity and an attribute).

With respect to claim 5, Guha et al teaches computing, for each of the one or more second records, a probability that the respective second record is linked to the unique entity identifier ([0010] FIG. 2 is an exemplary table that illustrates users and their attributes).

With respect to claim 6, Guha et al teaches generating a feature vector based on a measure of similarities of the respective attributes for the first record and the respective second record; processing, using a machine-learning classifier, the feature vector ([0006] attribute-based matching while anonymizing the linkage between entity identities and attributes, the matching service can include a plurality of partitions, wherein each partition includes a respective set of data that alone cannot be used to identify linkages between entity identities and attributes).

With respect to claim 7, Guha et al teaches generating a feature vector based on a measure of similarities of the respective attributes for the first record and the respective second record; processing, using a machine-learning classifier, the feature vector ([0006] attribute-based matching while anonymizing the linkage between entity identities and attributes, the matching service can include a plurality of partitions, wherein each partition includes a respective set of data that alone cannot be used to identify linkages between entity identities and attributes).

With respect to claim 8, Guha et al teaches generating a feature vector based on a measure of similarities of the respective attributes for the first record and the respective second record; processing, using a machine-learning classifier, the feature vector ([0006] attribute-based matching while anonymizing the linkage between entity identities and attributes, the matching service can include a plurality of partitions, wherein each partition includes a respective set of data that alone cannot be used to identify linkages between entity identities and attributes).

With respect to claims 9-10, Guha et al teaches machine-learning classifier is trained with labelled training data and training data is labelled based on crowdsourced data ([0009] FIG. 1 is a functional block diagram of an exemplary attribute matching system that can perform attribute-based matching without learning of a linkage between entities and their registered attributes).

With respect to claim 11, Guha et al teaches second records are linked to the unique entity identifier when a probability that the one or more second records describes the first entity exceeds a pre-determined threshold ([0009] FIG. 1 is a functional block diagram of an exemplary attribute matching system that can perform attribute-based matching without learning of a linkage between entities and their registered attributes).

With respect to claim 12, Guha et al teaches domain of the first entity is associated with a pre- determined list of required attributes corresponding to the domain

With respect to claim 13, Guha et al teaches attribute-value pairs comprising an attribute name and an attribute value, wherein each attribute-value pair describes an attribute of the corresponding entity ([0009] FIG. 1 is a functional block diagram of an exemplary attribute matching system that can perform attribute-based matching without learning of a linkage between entities and their registered attributes).


With respect to claim 14, Guha et al teaches computing a semantic weight for each set of attributes of the first entity; and sorting each set of attributes in the order of corresponding semantic weights ([0009] FIG. 1 is a functional block diagram of an exemplary attribute matching system that can perform attribute-based matching without learning of a linkage between entities and their registered attributes).

With respect to claim 15, Guha et al teaches globally unique entity identifier is the entity identifier unique within a core group of records, wherein for a plurality of data sources one data source is selected as a core source, wherein the group of records associated with the core source is selected as the core group of records ([0006] attribute-based matching while anonymizing the linkage between entity identities and attributes).





Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163